OPINION AND ORDER
This cause comes to the Court for review pursuant to SCR 3.530(5), from two KBA Advisory Opinions — viz,, E-299 and E-302.
In essence, the movants desire to organize their law office under the trade name “Simon and Simon,” which would in turn be franchised for utilization by independent law firms. The respondent issued the aforesaid opinions directing movants to refer to DR 2-102(B) of the Code of Professional Responsibility, which reads in pertinent part: “A lawyer in private practice shall not practice under a trade name....” DR 2-102(C) further states: “A lawyer shall not hold himself out as having a partnership with one or more lawyers unless they are in fact partners.”
Additional reference was made by respondent to movants to EC 2-11 of the Code, which reads: “The name under which a lawyer conducts his practice may be a factor in the selection process. The use of a trade name or an assumed name could mislead laymen concerning the identity, responsibility, and status of those practicing thereunder.”
Movants request this Court to change the above-mentioned rules and commentary and adopt a new rule which is a part of the Model Rules of 1984 of the American Bar Association permitting such practice. This we decline to do.
The relief requested by movants is hereby denied.
All concur.
ENTERED January 21, 1988.
(s) Robert F. Stephens Chief Justice